DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2021 has been entered.

This Office action is in response to Applicant’s amendment filed April 12, 2021.  Applicant has amended claim 1.  Claims 11-13 have been cancelled.  Claims 14 and 15 remain withdrawn from consideration.  Currently, claims 1, 4, 7-10 and 14-15 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office actions, Paper Nos. 20200729 and 20210108.

The rejection of claims 1, 4 and 7-10 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shabelina et al, US 2017/0114154, is maintained for the reasons of record.

The rejection of claims 1, 4 and 10-13 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kuzee et al, US 2004/0014623, is withdrawn in view of applicant’s amendments and remarks.

The provisional rejection of claims 1, 4 and 7-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 11, 12, 14 and 16 of copending Application No. 16/387,566 is maintained for the reasons of record.

The provisional rejection of claims 1, 4 and 7-10 on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of copending Application No. 16/387,568 is maintained for the reasons of record.

                                          NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9 and 10 are rejected under 35 U.S.C. 102((a)1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heisig et al, US 2012/0225948.
Heisig et al, US 2012/0225948, discloses a broad spectrum disinfectant composition comprising a quaternary ammonium halogen, an alkaline agent, a chelating agent, a nonionic surfactant coupler, at least one alkoxylated nonionic surfactant, and water (see abstract).  It is further taught by Heisig et al that the quaternary ammonium compound is present in an amount of 5-25% by weight (see paragraph 18), that the pH of the composition is 7-13 (see paragraph 19), that the chelating agent is present in an amount of 0.2-3% by weight, wherein suitable chelating agents include carboxymethyl inulin (see paragraphs 11 and 21), that the nonionic surfactant coupler is present in an amount of 0.2-5% by weight, wherein suitable nonionic surfactant couplers include alkylamine oxides (see paragraphs 22), and that the alcohol alkoxylated nonionic surfactant is present in an amount of 0.5-5% by weight (see paragraphs 24-27), per the 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive.
Applicant argues that Shabelina et al, US 2017/0114154, does not teach or suggest in general a cleaning composition comprising at least about 0.001% by weight of a quaternary ammonium compound, as required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Shabelina et al clearly discloses a composition that contains ammonium hydroxide (i.e. a quaternary ammonium compound; see paragraph 37), per the requirements of the instant invention.  
The examiner notes that applicant has requested that the obviousness-type double patenting rejections over copending Application Nos. 16/387,566 and 16/387,568 be held in abeyance until an indication of allowable subject matter in the instant application is identified.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
April 19, 2021